Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Park et al (US 2005/0116867 A1), hereinafter Park, teaches an antenna device comprising a ground plate which is a flat plate shaped conductor member; a patch portion which is a flat plate shaped conductor member disposed in parallel with the ground plate to face the ground plate, the patch portion being spaced away from the ground plate by a particular spacing; a plurality of short circuit portions that electrically connects the patch portion to the ground plate; and a loop portion which is a loop shaped conductor member arranged on a plane parallel to the ground plate so as to be spaced away from an outer edge portion of the patch portion by a particular spacing, wherein a feed point electrically connected to a feed line is disposed in the loop portion, the patch portion has an area which forms an electrostatic capacitance that causes parallel resonance with an inductance provided by the short circuit portions at a particular target frequency.
Park, however, fails to further teach that the loop portion is a closed-loop shape, and the loop portion and the patch portion are disposed in a same plane.

Regarding claim 11, Park in view of Xue et al (US 2014/0266959 A1), hereinafter Xue, teaches the claimed invention except that the patch portion is provided with a slit portion which is a portion cut out in a straight line shape on a boundary line of the sub patch portions, the slit portion having a particular length in a direction from the outer edge portion toward the patch center point.
Regarding claim 12, Park/Xue teaches the claimed invention except that the sub patch portions are formed by physically dividing the patch portion such that each of the sub patch portions is spaced away from other ones of the sub patch portions by a particular spacing, linear elements extending from the loop portion toward the patch center point are provided between the sub patch portions, and the linear elements are connected to each other at the patch center point.
Regarding claim 13, Park/Xue teaches the claimed invention except that the feed point is provided at a position on a line that extends from a boundary line of the sub patch portions in the loop portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845